Citation Nr: 0107152	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  94-29 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
fractured right tibia and fibula, currently rated as 30 
percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant served on active duty from January 1973 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1991 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico.  The appellant currently 
resides within the jurisdiction of the Cheyenne, Wyoming 
VARO.

In a June 1997 decision, the Board remanded this case for 
additional development.  The case has been returned to the 
Board and is ready for appellate review. 


FINDINGS OF FACT

1.  The RO has tried to comply with instructions of a Board 
remand and to assist the appellant in the development of his 
claims.  He has failed to cooperate and has failed/refused to 
report for VA examination.  

2.  The RO has met the current duty to assist and notice 
requirements to the extent possible without the appellant's 
cooperation.  

3.  The medical evidence of record is outdated and not 
adequate to assess the status of the appellant's service-
connected right leg disability or to determine its current 
effect on his ability to work.  


CONCLUSION OF LAW

The claims for an increased rating for residuals of a 
fractured right tibia and fibula and for a total rating based 
on individual unemployability due to service connected 
disability are denied for failure to report for a VA 
examination without good cause shown.  38 C.F.R. § 3.655(b) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C. § 5103A].  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) [to be codified at 38 U.S.C. § 5107].   

The Board remanded this case in June 1997 for additional 
documentary evidence, including Social Security and 
Vocational Rehabilitation records, and an examination and 
social and industrial survey.  

In a July 1997 letter to the appellant, the RO, pursuant to 
the remand instructions, requested that the appellant 
identify all health care providers who had treated him for 
his right leg condition in about March 1978, to provide 
information concerning any surgical procedures on his right 
leg, and to complete forms pertaining to his employment.  The 
July 1997 letter was returned by the United States Postal 
Service as "undeliverable."  Subsequently, the RO was able 
to ascertain that the appellant had moved from New Mexico to 
Wyoming.  In February 1998, a copy of the RO's letter was 
sent to the new address.  It was not returned as 
undeliverable, and the record is negative for a response from 
the appellant.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (holding that "the law requires only that the VA mail 
a notice and then presumes the regularity of the 
administrative process 'in the absence of clear evidence to 
the contrary'") (citations omitted).   

Pursuant to the remand the RO obtained medical records from 
the Social Security Administration and the appellant's 
Chapter 31 Vocational Rehabilitation folder.  Although a VA 
examination was scheduled for May 1998 at the Salt Lake City 
VA Medical Center (VAMC), the appellant failed to report.  
The RO later contacted him and he stated that he could not go 
to any VAMC because they were too far away and that he wanted 
to see a doctor close to his home.  In September 1999, while 
the RO was trying to arrange for a Social and Industrial 
Survey for the appellant, he contacted the RO and stated that 
he would not be able to meet with a VA field examiner because 
he was leaving for Boulder, Colorado, until October 1999.  
The RO requested that the appellant call the Denver RO once 
he arrived in Boulder in order to set up a field examination.  
In October 1999, the Denver RO contacted the appellant in 
order to arrange for the field examination, but the appellant 
was upset because his claim had not been completed and 
refused to meet with the field examiner.  

In light of the above, the Board concludes that, lacking 
cooperation from the appellant, the RO has complied with the 
remand requirements to the extent possible and has met the 
notice and duty to assist requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


Factual Background

The appellant's service medical records show that in June 
1975 he suffered a fracture of the right distal tibia and 
fibula.  He subsequently underwent a reduction of the 
fracture and was placed in a cast.  In November 1975, he 
underwent a physical examination and was found to have 
delayed union of the fracture of the lower shaft of the tibia 
in slight malunion (valgus) and marked osteoporosis of the 
bones of the ankle.  At the November 1976 separation 
examination, a clinically healed fracture of the right tibia 
and fibula, which was not radiographically healed, was 
diagnosed.  

In March 1976, the appellant underwent a VA examination which 
resulted in a diagnosis of nonunion of a fracture of the 
right fibula.  

At a VA fee basis orthopedic examination in April 1976, X-
rays of the right tibia and fibula showed that the tibia 
appeared to be well healed and that it was possible that 
there was a nonunion of the fracture of the fibula.  
Following the physical examination and a review of the x-
rays, the examiner noted that the appellant had a fracture of 
the tibia and fibula, that there appeared to be a delayed 
union of the fractured fibula, and that a bursa had formed 
over the fibular fracture, which was causing pain.  

A fee basis orthopedic examination was performed on behalf of 
VA in May 1977.  At that time, the appellant stated that in 
February 1977 he had sustained another fracture of the 
smaller bone of the right leg in the area of the previous 
fracture.  After the physical examination and a review of x-
rays, the examiner diagnosed (1) old fracture of the distal 
tibia and fibula, fibular shafts of the right leg, and (2) 
recent fracture of the right fibular shaft at the old 
fracture site, with delayed union or nonunion.   

On VA examination in March 1978, X-rays of the right leg were 
interpreted as showing old healed fracture of the distal 
tibia and fibula.  There was good callus formation around the 
fractured areas.  

In May 1991, the appellant requested that his service - 
connected right leg disability be reevaluated for a higher 
rating.

Outpatient treatment records from the Wichita VAMC, from May 
to July 1991, show that a May 1991 x-ray of the right leg 
showed old fractures of the lower shafts of the tibia and 
fibula.  The fragments of the tibia had united solidly with 
the distal fragment showing slight lateral angulation.  The 
fracture of the fibula showed considerable marginal bone 
formation, and it was the examiner's opinion that there was 
nonunion there.  The records further show that in June 1991, 
there was a diagnosis of malunion of the right tibia, and in 
July 1991, he was noted to have degenerative joint disease 
(painful) of the right ankle. 

In a July 1991 rating action, the RO increased the 
appellant's rating for his service-connected residuals of a 
fractured right tibia and fibula from 20 percent to 30 
percent under Diagnostic Code 5262.

Private medical records from D. Murphy, M.D., reflect that in 
June 1991, the appellant sought a second opinion from Dr. 
Murphy, who noted that the appellant had a valgus deformity 
at the fracture site and nonunion of the fibula.  

In April 1992, the appellant submitted VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  He reporetd that he was a high school 
graduate, had worked as a telephone technician for 
Southwestern Bell from March 1976 to May 1988, and had lost 
two months of work due to illness, and that from June 1988 to 
November 1991, he was self employed.  He reported that he had 
worked in production at Marble Products for approximately 11 
days in May 1991, and was fired because he was slow and held 
up the assembly line because he could not walk on cement 
eight hours a day due to his service-connected disability.  
He stated that from 1976 to 1988, he had attended telephone 
technician schools.  

A fee basis orthopedic examination was conducted on behalf of 
VA in October 1993.  The appellant stated that he had pain in 
the lower part of his right leg, and that he always walked 
with his right leg externally rotated.  He indicated that 
after service, he worked for a telephone company climbing 
poles and had lost his job in 1990 because he was unable to 
keep up with the other workers.  The physical examination 
showed that the appellant walked with the right leg in 
extreme external rotation.  There was no obvious limp and he 
did not appear to be in any pain.  Right ankle dorsiflexion 
was zero degrees and left ankle dorsiflexion was 20 degrees.  
Plantar flexion 45 degrees on the right and 55 degrees on the 
left.  It was noted that the fracture was healed and there 
was palpable malunion in the area of the tibia.  X-rays 
showed a 10 degree valgus slope to the tibia which was well 
healed.  There appeared to be a "nonunion" of the fracture 
of the fibula.  The distal articular surface of the tibia was 
also sloped in a valgus direction.  The ankle did not show 
any arthritic changes.  

Following the physical examination and a review of the 
appellant's x-rays, the examiner stated that the appellant 
definitely had a "malunion" of the distal fibula and that 
he had not developed any arthritic changes.  It was the 
examiner's opinion that a closing wedge osteotomy to correct 
the 10 degree of valgus could take a strain off the distal 
tibial articular surface and hopefully allow the appellant to 
obtain gainful employment.  

In February 1998, the RO received an x-ray report from the 
Albuquerque VAMC, dated in October 1993 showing healing 
distal tibial and fibular fractures.  There appeared to be 
incomplete callous formation across the distal fibular 
fracture. 

In February 1998, the RO received medical records from the 
Social Security Administration, dated from November 1993 to 
December 1994.  The records reflect that the appellant's 
primary diagnosis was of an open wound of the lower limb, 
right ankle.  A December 1994 report of examination by 
D.L.Crosson, M.D., which is also on file in the appellant's 
VA Vocation Rehabilitation folder, reflects that the 
appellant stated he could walk a mile but would then start 
limping on his right leg.  It was reported that he could 
stand for one to two hours, drive a car for an hour, climb 
two flights of stairs, and do all the activities of daily 
living.  He used a cane very occasionally.  He reported that 
his last steady job was in May 1991, and that he had quit 
work because of his right leg pain.  He was currently 
attending college full time under VA Vocation Rehabilitation, 
was in his junior year, and was planning to be a teacher.  

Dr. Crosson's noted that the appellant had an antalgic gait, 
could heel and toe walk, and got on and off the examining 
table without pain.  The ankles were not red, swollen, or 
tender, and had a full range of motion and were equal.  There 
was some deformity in the distal one-third of the right tibia 
where the appellant had had a fracture, but that area was not 
tender.  Plantar flexion was to 60 degrees, dorsiflexion to 
40 degrees and inversion and eversion each to 30 degrees 
without pain.  X-rays revealed minimal malunion of the right 
tibia and a solid union of both the tibia and fibula.  In 
conclusion, Dr. Crosson noted that other than a minimal 
cosmetic dysfunction of the distal one-third of the right 
tibia, the appellant had no orthopedic findings.  Dr. Crosson 
also expressed the opinion that at the present time the 
appellant was not disabled and could work at any job for 
which he was qualified.  Dr. Crosson noted that the appellant 
had no ankle weakness, joint pain, neural deficits, swelling 
or synovitis, and no muscle weakness or motor loss.  The SSA 
records further show that the appellant was denied Social 
Security benefits.  

In the December 1999 Supplemental Statement of the Case the 
RO advised the appelant of the provisions of 38 C.F.R. 
§ 3.655 pertaining to failure to report for a VA examination, 
noting that he had failed to report for an examination 
scheduled for May 27, 1998, and had refused to undergo an 
examiantion at another VA facility and that he had generally 
been uncooperative in developing his claims.  

The appellant's VA Vocational Rehabilitation folder reflects 
that as of early 1995 he wished to withdraw from college 
because of financial problems and to work on his father's 
farm to remedy those problems.  He had 60 credit hours with a 
cumulative 3.90 grade point average.  

In a VA Vocational Rehabilitation counseling report of 
February 2000 it was noted that the appellant had worked for 
a telephone company doing installation for 13 years until 
1990 and that he had been laid off several times, at least 
one of which was due to his inability to continue to climb 
poles because of his ankle disability.  It was reported that 
he apparently had been able to get an inside job with the 
phone company but later returned to climbing poles after 
engaging in rehabilitation for his leg.  Additionally, it was 
reported that after he left the Vocational Rehabilitation 
program (apparently in the spring of 1995) he worked on his 
father's farm for a while and was able to obtain a job as a 
network technician with US West where he worked from April 
1995 until December 1997, when he was laid off due to 
slowness in the business.  He returned to his job in May 1998 
and continued until December 1999 when his job was eliminated 
apparently due to budget cuts and the fact that other 
positions could encompass his duties.  He had been earning 
$22 an hour and indicated that he did not lose his job 
because of any problems on his part.  He had remained 
unemployed.  In regard to his ankle disability, the appellant 
stated that his primary symptoms were intermittent pain and 
stiffness, which were worse in cold or changing weather.  He 
was not taking mediation and considered his condition stable.  
He indicated that his disability had not caused him to miss 
work or affected his performance on his last job, which 
involved some lifting and being on his feet but not on a 
continuous or prolonged basis.  He stated that since being 
laid off from work he had decided to return to school.  The 
counseling psychologist noted that the appellant had an 
impairment of employment in that his ankle disability would 
impose certain physical restrictions.  The appellant was 
considered to have an employment handicap, even though that 
was not the reason he had lost his last job; reportedly his 
disability had limited him in the past especially since he 
did not have a college degree.  The appellant's claim for 
Vocational Rehabilitation was subsequently suspended for his 
failure to contact VA. 


Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000). 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2 (2000)), the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under Diagnostic Code 5262, a 30 percent disability rating is 
provided for malunion of the tibia and fibula, with marked 
knee or ankle disability.  Nonunion of the tibia and fibula, 
with loose motion, requiring a brace, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2000).

The governing regulations provide that a total disability 
rating based on individual unemployability due to a service-
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  
38 C.F.R. §§ 3.341(a), 4.19 (2000).  The regulations further 
provide that if there is only such disability, it must be 
rated at 60 percent or more; and if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2000).  

It is the policy of the VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), as in this case, an extra-
schedular rating is for consideration where the veteran is 
unemployable due the to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655 (2000).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (b) (2000).  


Analysis- Increased Rating

The appellant contends that his current rating is not 
adequate for the degree of disability caused by the residuals 
of a fractured right tibia and fibula.  Despite his 
complaints, he has chosen not to cooperate with VA in its 
attempts to develop the evidence pertinent to his pending 
claims.  The RO has endeavored to comply with the Board 
remand directives and to assist the appellant, but he has 
been generally uncooperative without showing good cause.  The 
RO, on the other hand, has gone to considerable lengths to 
accommodate the appellant.  His failure and refusal to report 
for a VA examination, is not shown to be for good cause.   

The most recent medical evidence of record in this case is 
several years old, except for the report of a VA counseling 
psychologist.  That report is not sufficient to rate the 
appellant's ankle leg disability.  Thus, as the appellant has 
failed and refused to report for an examination without good 
cause, the claim must be denied.   

It should be noted, however, that even were the case to be 
decided based on the evidence of record, an increase would 
not be warranted.  Clearly the evidence does not show 
nonunion of the tibia and/or fibula with loose motion, 
requiring a brace as required for a 40 percent rating under 
Code 5262.   

Although the appellant has reported chronic pain in his right 
lower extremity and has complained that after walking a mile, 
he starts limping on his right leg, the report by Dr. 
Crosson, which is the most recent medical evidence of record 
dealing with his leg/ankle, states that at that time the 
appellant had no muscle weakness or motor loss and that his 
ankles had full range of painless motion.  Furthermore, Dr. 
Crosson concluded that, other than a minimal cosmetic 
dysfunction of the distal one-third of the right tibia, the 
appellant had no orthopedic findings.  Thus, the evidence 
does not show entitlement to an increase even with 
consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995), in 
which the United States Court of Appeals for Veterans Claims 
(Court) held that consideration must be given to the 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  

Also there would be no basis for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) since the appellant 
reported that in respect to his most recent job he had not 
taken time off from work or been hindered in his work because 
of his disability. Additionally, Dr. Crosson stated that in 
his opinion the appellant could perform any job for which he 
was qualified. Accordingly, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Analysis- TDIU

Inasmuch as the claim for claim for a total rating based on 
individual unemployability is a claim for increase it falls 
under 38 C.F.R. § 3.655 (b) and warrants a denial for the 
appellant's failure/refusal to report for a VA examination.  
However, even considering this issue on the merits would 
result in a denial as there is no basis for granting a total 
rating.   

The appellant has one service-connected disability, residuals 
of a fractured right tibia and fibula, currently rated as 30 
percent disabling.  As he has neither sufficient additional 
service-connected disability to bring the rating to 70 
percent, nor a single disability rated at 60 percent, the 
criteria for a total rating under the provisions of 38 C.F.R. 
§ 4.16(a) are not met in this case.

In April 1992, the appellant submitted VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  The information provided by him at that 
time is now out of date, inasmuch as he has attended college 
since then and has had additional employment.   

As to whether there are circumstances in the appellant's case 
that would justify a total rating based on individual 
unemployability due solely to the service-connected right leg 
disability, there are none.  Despite any allegations of 
employment difficulties due to his service-connected 
disability, the appellant did not cooperate with the Board's 
request that he authorize the release of employment records.  
Additionally, according to the recent VA counseling 
psychologist's report (in conjunction with the appellant's 
application for Chapter 31 benefits), the appellant had been 
laid off in December 1997 due to a business slowdown and then 
returned to his job for more than a year and a half, 
eventually being let go when his job was abolished.  At that 
time he was making $22 an hour, well more than three times 
the then minimum wage.  He told the counseling psychologist 
that he was not taking medication, that his service connected 
disability had not caused him to miss work and had not 
affected his work performance, and that since being laid off 
from work he decided that he wanted to return to school.  The 
report by Dr. Crosson, which is the most recent medical 
evidence assessing the status of the service-connected 
disability, reflects the doctor's opinion that the appellant 
was not disabled and that he could work at any job for which 
he was qualified.  


Thus, this claim is appropriately denied on the basis that 
the appellant failed to report for an examination that was 
necessary to assess his current disability status and his 
current ability to work, and even were it to be decided on 
the evidence of record it would warrant a denial.   


ORDER

An evaluation in excess of 30 percent for residuals of a 
fractured right tibia and fibula is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability is 
denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals
 


